     Case: 1:18-cv-08170 Document #: 41 Filed: 09/30/19 Page 1 of 1 PageID #:89




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MOHAMMAD ODEH,                                       )
                                                     )
               Plaintiff,                            )    No. 18-cv-8170
                                                     )
       v.                                            )    Judge Steven C. Seeger
                                                     )
COOK COUNTY, et al.                                  )    Magistrate Judge M. David Weisman
                                                     )
               Defendants.                           )

               STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff; Mohammad

Odeh; and Defendants; Cook County, Thomas Dart, Lt. Beatrice Smith, Regina Bowers, Kimberly

Garcia, Karen Watt, Le’Nell Watson, Kenyatta King, Jacqueline Guyton, Channel Fuller,

Euwanda Parham, Linda Landers, Tanetta Pryor-Ramsey, Robin Smith and Tameka Smith, by

their respective attorneys of record, that this matter has been settled pursuant to the Confidential

Settlement Agreement and General Release executed by the parties on August 13, 2019, with the

agreed settlement amount having been disbursed to Plaintiff and his counsel, and, therefore,

Plaintiff voluntarily dismisses with prejudice his case against all Defendants. Each party will bear

its own costs and attorneys’ fees in accordance with the terms of the Confidential Settlement

Agreement and General Release.

       Respectfully submitted,

       /s/ Daniel P. Kiss                            /s/ Kevin Thomas
       Daniel P. Kiss                                Kevin Thomas
       Attorney for Plaintiff                        Attorney for Defendants
       Meyer & Kiss, LLC                             Cook County State’s Attorney’s Office
       53 West Jackson Boulevard, Suite 1735         500 Richard J. Daley Center
       Chicago, Illinois 60604                       Chicago, Illinois 60602
       (312)765-0100                                 (312)603-5669
       dankiss@meyerkiss.com                         kevin.thomas@cookcountyil.gov
